 Case 1:21-cv-02028-LMM-AJB Document 6 Filed 09/01/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


LISA PETERSON,

     Plaintiff,

v.                                          CIVIL ACTION FILE

                                            NO. 1:21-cv-02028-LMM-AJB
PARK SPRINGS LLC,

     Defendant.


                                     ORDER

        This matter is presently before the Court on a motion to withdraw as counsel

for Plaintiff, filed by attorney Tamika C. Sykes, [Doc. 5]. For the reasons set forth

below, the motion is GRANTED.

I.      MOTION TO WITHDRAW

        In general, counsel for an individual plaintiff may withdraw from a civil

action by filing a motion to withdraw.        LR 83.1(E)(2), NDGa.       Unless the

withdrawal is with the client’s consent, the motion must state that the attorney has

given the client fourteen days’ notice of the attorney’s intention to request

permission to withdraw as counsel; describe the manner in which the notice was

provided; and include a copy of the notice. LR 83.1(E)(2)(a)-(c), NDGa. The
 Case 1:21-cv-02028-LMM-AJB Document 6 Filed 09/01/21 Page 2 of 4




provided notice must be served on the client personally or at the client’s last known

address and must include the style of the action and the names, addresses, and

telephone numbers of the clerk and opposing counsel. LR 83.1(E)(2)(b), NDGa.

The notice must also advise the client that the attorney intends to request

permission to withdraw; that the Court retains jurisdiction over the action; that the

client must keep the Court informed of a location where notices, pleadings, or other

papers may be served; where a trial date has been set, that the client is obligated to

prepare for trial or hire other counsel to prepare for trial; that failure or refusal to

satisfy court-related obligations could result in adverse consequences; where any

proceedings have been scheduled, the dates of those proceedings, and notice that

the dates will not be affected by the withdrawal of counsel; that notices may be

served on the client at the client’s last known address; and that the client has the

right to object to the withdrawal within fourteen days of the date when the notice

of the attorney’s intention to request permission to withdraw was served. Id.

      Having reviewed the motion to withdraw as counsel and the notice filed in

conjunction with the motion, the Court finds that it complies with

Local Rule 83.1(E). Because the pretrial order has not been submitted and trial has

not yet been set, it also does not appear that withdrawal of counsel will delay trial

of the case. LR 83.1(E)(1), NDGa. The Court therefore GRANTS Plaintiff’s

                                         2
 Case 1:21-cv-02028-LMM-AJB Document 6 Filed 09/01/21 Page 3 of 4




attorney’s motion to withdraw, [Doc. 5]. As a result, Plaintiff’s attorney, Tamika

C. Sykes, is TERMINATED from this case.

      The Clerk is DIRECTED to serve this Order DIRECTLY upon Plaintiff by

mailing a copy of this Order to her via certified mail at 2023 Ewing Estates Drive,

Dacula, Georgia 30019. The Court further ORDERS Plaintiff’s former counsel,

Tamika C. Sykes, to serve this Order DIRECTLY upon Plaintiff by mailing a copy

of this Order to her via first class mail at Plaintiff’s last known address.

II.   PLAINTIFF’S IMMEDIATE RESPONSIBILITIES

      The Court further ORDERS that if Plaintiff wishes to obtain new counsel,

that new counsel must enter a notice of appearance on or before Friday,

September 24, 2021, at 4:00 p.m. Because Plaintiff was made aware of her

counsel’s need to withdraw on July 29, 2021, NO extensions will be granted.

[See Doc. 5 at 1].

      Unless Plaintiff files a notice of change of address or telephone number, the

Court will presume that the contact information provided in motion to withdraw

and notice of intent to withdraw, [Doc. 5 at 2, 6], is correct and current. If Plaintiff

does not obtain new counsel and instead chooses to represent herself, she must at

all times keep the Clerk and opposing counsel advised of her address and telephone

number, and failure to do so may result in dismissal of this action.

                                         3
 Case 1:21-cv-02028-LMM-AJB Document 6 Filed 09/01/21 Page 4 of 4




       The Court also reminds Plaintiff that the deadline for effecting service of

process has been extended through September 24, 2021. [Doc. 4]. Plaintiff is

ADVISED to proceed diligently, as it is unlikely that the Court will further extend

the service deadline.

III.   CONCLUSION

       The motion to withdraw, [Doc. 5], is GRANTED.                  The Clerk is

DIRECTED to terminate Plaintiff’s attorney, Tamika C. Sykes, from the case. The

Clerk and Ms. Sykes are DIRECTED to serve a copy of this Order on Plaintiff as

set forth above in Part I. If Plaintiff wishes to obtain new counsel, that new counsel

must enter a notice of appearance on or before Friday, September 24, 2021, at

4:00 p.m. The deadline for serving process upon Defendant is also extended

through September 24, 2021, and proof of service of process must be filed

promptly thereafter.

       IT IS SO ORDERED AND DIRECTED, this 1st day of September, 2021.




                                        4
